Title: Proportional Representation, [22 November] 1791
From: Madison, James
To: 


[22 November 1791]

   
   The Constitution limited the apportionment ratio to no more than one representative to every 30,000 persons. With the 1790 census completed, reapportionment became necessary. On 15 November 1791, following a debate in which such lower ratios as 1:34,000 and 1:40,000 were proposed, JM voted with the majority in the House for a 1:30,000 ratio. On 22 November the Committee of the Whole debated the time when the additional members would be admitted to the House.


Mr. Madison proposed, and the committee adopted, the following amendment:
“That from and after the 3d day of March 1793, and until the next enumeration of the people of the United States, the house of representatives shall be composed of members, who shall have been chosen in the proportion of one representative to every 30,000 persons, computed according to the rule prescribed by the constitution of the United States.”
